Citation Nr: 9922055	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-31 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to July 
1992.  

This appeal comes to the Board of Veterans' Appeals (the 
Board) on appeal from rating determinations of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  

When the issue on appeal was before the Board in June 1997, 
it was remanded for additional evidentiary development.  
Subsequently, the RO, in a January 1998 rating decision 
confirmed and continued the noncompensable rating in effect.  
Additionally, the RO denied a compensable rating for service-
connected deviated nasal septum, status post septoplasty.  No 
disagreement with the determination regarding the deviated 
nasal septum has been expressed by the veteran or his 
representative.  The Board concludes that there is no appeal 
pending regarding this issue.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  See also Barnett v. Brown, 83 
F.3e 1380 (Fed. Cir. 1996) (It is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte, or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.)  

As to the issue on appeal, preliminary review of the record 
does not reveal that the RO expressly considered referral of 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field stations is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Veterans Appeals (Court) has held that the 
Board is precluded by regulation from assigning and 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The service-connected allergic rhinitis is not manifested 
by definite atrophy of the intranasal structure and moderate 
secretion; nor is there greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction of 
one side.  


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, § 4.97, Diagnostic Code 
(DC) 6501 (1996); 38 C.F.R. § 4.97, DC 6522 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed a claim in May 1993 for service connection 
for various disorders to include allergies.  A review of the 
service medical records (SMRs) reflects that he was seen on 
numerous occasions for allergies, rhinitis, and sinus 
drainage related to such.  Upon VA examination in July 1993, 
the veteran reported irritated and puffy eyes and congested 
sinuses.  Service connection was established for allergic 
rhinitis upon rating determination in April 1994.  A 
noncompensable rating was assigned.  

At an October 1994 personal hearing, the veteran reported 
that his allergy symptoms were constant [pg 13].  Records 
submitted subsequent to the personal hearing show a 
computerized tomography scan was conducted in May 1994 which 
showed evidence of sinusitis in the right maxillary sinus 
with mild mucosal thickening and congested turbinates on the 
left.  

In statements in June and November 1994, a physician on a 
consulting basis reported that allergy testing showed 
significant allergic reaction to several substances.  In 
October 1994, chronic sinusitis was noted, and the veteran 
underwent septoplasty.  (The Board notes that service 
connection was established for deviated septum and status 
post septoplasty upon rating determination in March 1996.)  

In June 1997, the Board remanded this issue for additional 
development, to include the obtainment of pertinent medical 
records and a VA examination to assess the severity of his 
allergic rhinitis.  Subsequently, a VA examination was 
conducted in December 1997.  In terms of the reason for the 
requested examination, the examiner referred to an attached 
Exam Request form ostensibly from the RO.  This form noted 
that the Board's remand instructions and that the claims file 
was to accompany the examination.  At that time of the 
examination, the veteran complained of continuous allergic 
rhinitis symptoms that were worse in May and October with 
nasal congestion and post nasal drip.  He also reported that 
he had to blow his nose frequently and had a chronic cough.  
He said that he took Claritin with moderate relief.  The 
examiner noted that upon allergy testing performed in his 
office in 1994 showed significant allergic reactions to dust 
mite, a mild reaction to some of the molds, and a reaction to 
multiple weed and grass pollens.  He did not show any 
allergic reaction to dogs.  He had accompanying sinus films 
which showed a "little" clouding in one of the maxillary 
sinuses.  It wasn't apparent on the X-ray which sinus was 
involved.  It was also noted that computerized tomography 
(CT) scan in 1994 showed some right maxillary sinusitis.  

The examiner performed a nasal endoscopy which reflected that 
the left side had an open maxillary antrostomy.  The ethmoids 
were clear.  The right side looked clear as well.  The 
examiner did not see an antrostomy on that side.  The septum 
was midline and looked good.  The appellant had a little 
crusting there.  His ears and pharynx were clear.  The 
examiner's impression was chronic allergic rhinitis with 
multiple strong reactions to the weeds, grasses, and tree 
pollens in this area; nasoseptal deformity which was largely 
corrected with septoplasty and chronic sinusitis which 
appeared to be mild and which bothered his occasionally.  

In an April 1998 statement, the veteran's representative 
submitted a statement in which it was argued that the above 
examination report was inadequate in that the examiner did 
not address the manifestations of symptoms, X-ray evidence, 
headaches, scabbing, crusting, discharge, and how the 
symptoms affected the veteran's work.  It was argued that the 
VA examination report merely noted the veteran's past history 
and that the examiner did not take into consideration the 
appellant's current complaints.  A new examination was 
requested.  

Subsequently, the record shows that the veteran's claims 
folder was returned to the Compensation and Pension Services 
(CPS), VA Medical Center, Cheyenne, Wyoming, for additional 
review.  It was noted on the correspondence that the 
veteran's representative had requested additional testing.  
In response, the CPS, in a note added to the record in April 
1998, explained why additional testing was deemed unnecessary 
by that service.  It was pointed out that the examiner 
performed an endoscopy in December 1997 to assess the current 
severity of the allergic rhinitis.  As the Board remand 
requested that the tests and studies deemed necessary to 
evaluate the veteran's condition be performed, and as it was 
the examiner's opinion that additional X-rays or CT scan were 
unnecessary, the Remand request was deemed met.  

Pertinent Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

Initially, the Board notes that, during the pendency of this 
appeal, VA revised the regulations for evaluating diseases of 
the nose and throat, effective October 7, 1996.  61 Fed Reg. 
46, 728 (September 5, 1996).  The Court has held that, where 
pertinent laws or regulations changes after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applied, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to provide 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991);  see also Fischer v. West, 
11 Vet. App. 121 (1998).  The regulations referred to above 
had not been published or become effective at the time the RO 
issued its initial determination in April 1994 which granted 
service connection for allergic rhinitis and assigned a 
noncompensable rating.  Therefore, revised regulations were 
not applied by the RO at the time.  As requested, however, 
the Board notes that subsequent to the June 1997 remand, the 
RO did apply both the old and new criteria regarding allergic 
rhinitis.  The Board will also consider both criteria.  

Under the old criteria, chronic atrophic rhinitis, with 
definite atrophy of intranasal structure, and moderate 
secretion, warrants a 10 percent rating.  If there is 
moderate crusting and ozena, and atrophic changes, a 30 
percent rating is warranted.  And if there is massive 
crusting and marked ozena, with anosmia, a 50 percent rating 
is warranted.  38 C.F.R. § 4.97, DC 6501 (1996).  

Under the new criteria, allergic or vasomotor rhinitis, 
without polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side, warrants a 10 percent rating, and, with polyps, 
warrants a 30 percent rating.  38 C.F.R. § 4.97, DC 6522 
(1998).  Bacterial rhinitis and granulomatous rhinitis are 
rated separately under DCs 6523 and 6524.  

Analysis

Applying the above criteria, the Board finds that an 
increased (compensable) rating is not warranted in this case.  
While the veteran has complained of continuous allergic 
rhinitis symptoms (worse in May and October) with nasal 
congestion and post nasal drip, and the need to frequently 
blow his nose and a chronic cough, the evidence does not show 
that he has definite atrophy of the intranasal structure.  
The Board notes that upon recent examination in December 
1997, endoscopy reflected essentially clear nasal passages 
bilaterally.  Thus, a compensable rating under the old 
criteria is not warranted.  Under the new criteria, a 
compensable rating is warranted, where there are no polyps, 
which is the case with the veteran, only if there is a 
greater than 50 percent obstruction of the nasal passage on 
both sides, or complete obstruction on one side.  This 
clinical finding is not demonstrated here as reported above.  

While the Board has noted the representative's assertion that 
the most recent examination is inadequate to properly 
evaluate the veteran's rhinitis, it is our belief that the 
examination report is sufficient to determine the veteran's 
service-connected disability.  A nasal endoscopy was 
performed and the examiner was well aware of the veteran's 
medical history, as indicated by the fact that he had 
administered the veteran's allergy testing in 1994.  
Significantly, the record reflects that the examiner was 
provided with a copy of the Board's remand that instructed 
that "any tests or studies deemed necessary for an accurate 
assessment should be done."  The necessity for such further 
tests was a medical question, and the examiner made that 
decision based upon all of the evidence or record.  Neither 
the veteran's representative nor the Board has the requisite 
medical background to question such a decision.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).   Additional 
examination is unnecessary on the current record.  

Additionally, the Board recognizes that the rating award from 
which the veteran appeal was an original award as to the 
disability at issue.  However, upon review of the entire 
record as described above, there is no indication that the 
veteran should have been assigned a compensable rating at any 
point in time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

While the Board does not doubt the sincerity of the veteran's 
belief in the validity of his claim, the preponderance of the 
evidence is against the claim, and it is denied at this time.  


ORDER

A compensable rating for allergic rhinitis is denied.  




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

